ORDER

PER CURIAM.
Blake Georgie (“Father”) appeals the judgment denying his motion to modify custody, his request to hold Darline Geor-gie n/k/a/ Potter (“Mother”) in contempt, and his request for abatement of child support. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).